Pro Sc 7 (R.ev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
Middle District ofNorth Carolina

Durham Division

Maria Bilinski sham ease NO_ \O\ Q“ \[) \
(to be filled in by the Clerk’s Oj‘ice)

 

 

Plai'n!g'j"(s)
(Wrr'fe diean name of each plaint{`)f who is_/ih'ng this complaint
ij`¢he names of all iheplain!ijfs canno!ji! r'n the space above,
please write "see a!!achea'” in the space and attach an additional
page with fhe_]'ii” list ofnames.)

uv~

JUI‘y Tl`i£ll$ (check one) -YCS ENO

A. University of North Caro|ina Center
for Public Te|evision
B. Susan Scott

 

Defendant(s)
(Write drean name of each defendant who is being suea'. Iffhe
names afa/1 the defendants cannot fir in the space above please
write "see atfached” in the space and attach an additional page
with ahean list ofnames.)

\_/\._,/\._/\../\.,/\.,/\_/\¢_/\./\_/\-.,/\-'/\_,l\/\_/

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

 

 

 

 

 

needed.
Name Maria Bi|inski Shain
Street Address 3539 Hope Va||ey Fioad
City and County Durham, Durham County
State and Zip Code North Caro|ina, 27707
Telephone Number 919-724-8574
E-mail Address bilinski.Shain@gmai|.eom

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation For an individual defendant,

include the person’s job or title (rf!mown). Attach additional pages if needed.

Page l of 6

Case 1:19-Cv-OOlOl-CCE-.]LW Document 1 Filed 01/22/19 Paoe 1 of 23

 

Pro Se 'J' {Rcv. 12/16) Complaint for Employment Discriminalion

Defendant No. l
Name
10b 01‘ Ti'tl€ (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (szuown)

Defendant No. 2
Name
Job or Title (z'fknown)
Street Addi'ess
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 3
Name
Job or Title (r'fknown)
Street Address
City and County
State and Zip Code
Telephone Nurnber
E-mail Address (z)"!mown)

Defendant No. 4
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (iflmown)

University of North Caro|ina Center for Pub|ic Te|evision (UNC-TV)

 

 

BUNC-Tv Drive

 

Hesearch Triang|e Park, Durham County

 

North Carolina 27709

 

(919) 549-7000

 

bskinner@ unctv.org

 

Susan Scott

 

Chief Advancement & Marketing Officer, UNC-TV

 

10 UNC-TV Drive

 

§esearch Triang|e Park, Durham County

 

North Caro|ina 27709

 

(919) 549-7259

 

sscott@unctv.org

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-Cv-OOlOl-CCE-.]LW Documentl Filed 01/22/19

Paoe 2 of 23

Page 2 of 6

Pro Se 7 (Rev. 12!E6) Complaint for Employment Discrimination

C. Place of Employment

The address at Whichl sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name University of North Caro|ina Center for Pub|ic Te|evision
Street Address 10 UNC-TV Drive
City and County Research Triang|e Park, Durham County
State and Zip Code North Caro|ina 27707
Telephone Numbei' (919) 549-7000
II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all rhar appty):

[]

|___||:|[I

Title Vll of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note.‘ In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Ernployment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note.' In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equai Employment Opportunit;v
Comrn ission.)

Arnericans With Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must jirst obtain a Notice ofRight to Sue letter from the Equai Employment
Opportunity Con'imission.)

Other federal law (specijj/ rhefedera! Imv):

 

Relevant state law (specijj», :f!mown):

 

Relevant city or county law (specij§', dinown):

 

Page 3 of 6

Case 1:19-Cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 3 of 23

 

Pro Se 7 (Rev. 12l16) Cornplaint for Employmcnt Discrirnination

IlI.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

A.

B.

C.

D.

E.

The discriminatory conduct of which l complain in this action includes (check all that appty):

EEHEHEE

Failure to hire me.

Terrnination of my employment

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment
Retaliation.

Other acts (specz]j)):

 

(Note.' Only those grounds raised in the charge filed with the Equal Employment
Opportunity Comrnission can be considered by the federal district court under the
federal employment discrimination statutes.)

It is my best recollection that the alleged discriminatory acts occurred on date(s)

January 2, 2019

 

l believe that defendant(s) (check one):

l
E

islare still committing these acts against me.

islare not still committing these acts against me.

Defendant(s) discriminated against me based on my (chectc ali that apply and explain):

EHEEEEE

I'HCC

 

color

 

gender/r sex

 

religion

 

national origin

 

age (year ofbirrh) 1962 (only when asserting a claim of age discrimination )

disability or perceived disability (specij) disabitiry)

 

The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 4 of 23

PI'O Se 7 (Rev. 12l16) Complaint for Employment Discrimination

IV.

See attached Statement of C|aim.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Admiuistrative Remedies

 

A. It is my best recollection that l filed a charge with the Equal Ernployrnent Opportunity Commission or l
my Equal Employment Opportunity counselor regarding the defendants alleged discriminatory conduct
OH (date)
1 Ol09l201 8
B. The Equal Employrnent Opportunity Commission (check one):
|:l has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (da:e) 10/27/2018

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendants alleged discriminatory conduct (check one):

|:| 60 days or more have elapsed
|:| less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments lnclude any basis for claiming that the wrongs alleged are continuing at the present time. lnclude the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts lnclude any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages

Page 5 of 6

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 5 of 23

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

See attached Request for Re|ief.

 

VI. Certii`ication and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule ll.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case»related papers may be
served. 1 understand that my failure to keep a current address on file with the Clerk’s Ofiice may result

in the dismissal of my case.

Date of signing: 01/22/2019

Signature of Plaintiff

main Q_ nz~/t,;.,r, is `>/

 

Printed Name of Plaintiff N|aria Bi|inski Shail‘l

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

 

E-rnail Address

 

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 6 of 23

Page 6 of 6

 

INTRODUCTION

NOW GOMES the Plaintiff, l\daria Bilinski Shain (“Shain”), complaining of

the Defendants, University of North Carolina Center for Public Television (also
known as “University of North Carolina Television” and referred to herein as
“UNC-TV”) and Susan Scott (“Scott”), Chief Advancement & Marketing Oflicer
at UNC-TV, and alleges the following to be true:

l) This action concerns discrimination Wherein UNC-TV and Scott failed
to promote and treated Shain With unequal terms and conditions of
employment in violation of the Age Discrimina,u`on in Employrnent Act of
1967, as codified, 29 U.S.C. §§ 621 to 634. (“ADEA”).

2) Ea,ch paragraph of this Complaint incorporates all others, and all exhibits

and attachments are incorporated as though fully laid out herein.

The Pla;intilf brings this complaint to the U.S. District Court for the l\/liddlc

District of North Carolina.

JURISDICTION

l) At all times relevant to this action, Sha,in Was a resident of Durham County,
North Carolina, and is neither a minor nor incompetent

2) UNC-TV is a body politic and corporate, is an entity of the State of
North Carolina, and is capable of suing and being sued, as set out in N.C.

Gen. Stat. § 116-3.

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 7 of 23

This Court has subject-matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 , as the action arises out of the Age Discrimination in

Employment Act of 1967; and

This Court has personal jurisdiction over all parties to this matter pursuant to

any/ all of the following:

4.1) Rule 4(k)(l)(A) of the Federal Rules of Civil Procedure, Which requires
the federal district courts to use the rules for personal jurisdiction of
the state Where the district court is located;

4.2) N.C. Gen. Stat. § 1-75.4(1)(€) and (d), as UNC-TV Was a domestic
corporation and Was engaged in substantial business activity Within
this state at the time service of process Was made upon it; and/ or

4.3) N.C. Gen. Stat. § 1-75.4(3), as this action arises from a local act or
omission causing injury to Shain’s person or property.

Venue is'proper in this Court pursuant to any/ all of the following:

5.1) 28 U.S.C. § l391(b)(1), as Defendant is a resident of the l\/Iiddle
District of North Carolina; and/ or

5.2) 28 U.S.C. § 1391(b)(2), as a substantial part of the events or
omissions giving rise to this action occurred in the Middle District of
North Carolina;

5.3) UNG-TV receives substantial Federal financial assistance, as

contemplated by 29 U.S.C. § 794(21).

Case 1:19-cv-OOlOl-CCE-.]LW Document 1 Filed 01/22/19 Paoe 8 of 23

 

PARTIES

1)

Plaintiffl\/laria Bilinski Shain is a resident of Durham County, North
Carolina, residing at 3539 Hope Valley Road, in Durham. For more than
five years. she has been employed by UNC-TV as Art Director in Marketing
Communications.

Defendant University of North Carolina Center for Public rI`elevision
(UNC-TV) is a North Carolina state agency or body lt is located at

10 UNC-TV Drive in Research Triangle Park, North Carolina and is the
campus at which Plaintii'l`has been employed for all times relevant to the
claims asserted.

Defendant Susan Scott is Chief Advancernent & Marketing thcer at
UNC-T\/; located at 10 UNC-TV Drive in Research Triangle Park,
North Carolina. She is in charge of the department in which Plainti{'l` has
been employed for all times relevant to the claims asserted Whicli is after

Defendant Scott’s employment on or around September 21, 2015.

PREVIOUS LAWSUITS

None

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 9 of 23

STATEMENT OF GLAIM

1)

Shain began Working for Defendant UNC-TV on or arotlndJune 243 2013,
as Art Director in Marketing Communications.

Shain’s job classification was Visual Arts Specialist,]ourney Level With a
salary of 51£44-,000/year.

Shain’s job responsibilities included art direction, design and administration
of UNC-TV’s program guide, CenterPiece magazine; design of trade ads;
and other design as assigned, including graphics for the website.

Shain’s other duties as assigned included a redesign of the UNC-TV website
until a new Director of Digital Media put the project on hold on or around
spring 20 1 5.

Shain’s supervisor, Communications Director, Steve Volstad, gave Shain
“Very Good” ratings for the 2013-2014 and the 2014-2015 annual
performance cycle reviews (See attachment 1 and 2)

In or around 2015, Volstad and the head designer, Candice Cobb, started a
job reclassification for~Shain to Visual Arts Specialist, Advanced Level which
would have included a salary increase to 351,000/year. (See attachment 3)
On or around September 21, 2015, UNC-TV hired Defendant Susan Scott
as Senior Director of Strategic Alliances.

Late January or early February 2016, it was announced that Volstad was
retiring (termination date: April 1, 2016) and Defendant Scott was now in
charge of the Marketing Communications Department.

On or around February 4, 2016, Defendant Scott told the department at her
introductory meeting with the group and in Shain’s individual meeting that
everything the organization did Was old and that we were resistant to change

and stuck in old technologies

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 10 of 23

10)

11)

12)

13)

14)

153

16)

On or around April 28, 2016, Defendant Scott told Shain that her job
Wouldn’t be reclassified and she Would not be receiving the raise she Was
expecting.

Defendant Scott Was now in charge of giving the annual performance cycle
reviews for Marketing Communication. On or around May 27, 2016, Scott
gave Shain a “Below Good” rating for the 2015-2016 performance cycle. (See
attachment 4-)

Defendant Scott had only been Shain’s supervisor for approximately two
months before the performance cycle ended on March 31, 2016. Annual
reviews are supposed to cover the whole performance cycle.

Shain told Anne Schwarz, UNC-TV Human Resources Manager, that

she wanted to appeal the appraisal. Schwarz told Shain that she could add
comments, but that the appraisal rating wouldn’t change Shain found out
later that she had a 15-day Window to Hle a grievance, but Schwarz hadn’t
told her about it.

On or around_]une 16, 2016, Defendant Scott gave Shain a Performance
Improvement Plan (PIP) dtleJuly 15, 2016 with a list of seven deliverables
focused mainly on the evolution of CenterPiece.

The head designer, Cobb, retired on or around_]uly 1, 2016, earlier than
planned. After Cobb’s departure, Shain was expected to complete Cobb’s
duties in addition to her own, yet was not offered or provided any additional
compensation Cobb’s title was Assistant Director, Design Manager,
Marketing Communications & Engagement and her salary was 1569,015/year.
Shain pointed out to Defendant Scott that she was now doing two jobs with the
addition of the PIP deliverables and that she couldn’t do all of the work within

40 hours. Scott told Shain twice that Scott had faith that Shain could do it.

_5-

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 11 of 23

17)

13)

is)

20)

21)

22)

Facing disciplinary action if she didn’t satisfy the PIP, Shain worked off the
clock to complete the project on top of her regular work plus the Work of the
outgoing head designer.

The PIP deliverables were completed by deadline (See attachment 5)

On or aroundJuIy 12, 2016, Lativia “Tivi” _]ones became a permanent
employee as UNC-TV’s Director of Marketing Communications and Shain’s
Supervisor.

On or around_]uly 25, 2016, TiviJones and Defendant Scott told Shain

that her PIP deliverables were deemed unsatisfactory because Shain’s report
addressed circulation and mailing issues as Well as a digital program guide.
Three other items were found insufficient due to lack of detail.

Tivi_]ones and Defendant Scott assigned an additional PIP to Shain which
included a redesign of CenterPiece to include all four channels and an
interactive online version to launch the November 2016 issue, plus three
smaller tasks.

On or around August 26, 2016, Shain received a Written warning based on
the her “Below Good” appraisal, tlieJune 16, 2016 PIP, and theJuly 25, 2016
finding that the PIP was unsatisfactory (See attachment 6)

Shain Was not the only employee facing disciplinary action. In reaction to

two of her coworkers being Written up, Shain sent an email to Chris Chiron,
the Associate Vice Pre.sident for Ernployee Engagement and University

Equal Oppor'tunity Offlcer at UNC System Human Resources, on or around
October 6, 2016, telling him that it seemed like “there is a dictate across

the organization to get rid of older workers to make room for younger
rnillennials,” that “there are serious things wrong at UNC-TV” and “could use

some outside attention.” (See attachment 7) Shain did not receive an answer

_6_

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 12 of 23

2a

26)
27)

2a

29)

30)

31)

32)

33)

On. or around November 2, 2016, Ti\/iJones and Schwarz introduced Shain
to Mari Forbes, a consultant filling in at the UNC System Of'fice Human
Resources Departrnent.

Forbes found out that Shain had worked off the clock and hadn’t been
compensated for it and wasn’t told she could tile a grievance to appeal her
2015~2016 appraisal.

Forbes arranged for Shain to be paid back wages and to appeal her appraisal.
The November 2016 CenterPiece included listings for all four channels and
had an interactive digital version.

Shain satisfied the three other deliverables from the second PIP as well. (See
attachment 8)

On or around_]anuary 12, 2017, there was an informal meeting between
Defendant Scott, Shain, and HR representatives Schwarz from UNC-TV and
Chiron from the System Oflice, to reconsider Shain’s 2015-2016 appraisal.
After the meeting, Defendant Scott reluctantly agreed to change the rating to
“Good.” (See attachment 9)

Shain’s supervisor, TiviJones, told her that although the appraisal was
reversed, the disciplinary action that Was based on it couldn’t be removed from
her record.

On or aroundJune 15, 2017, Tivijones gave Shain a “Good” rating for the
2016-2017 performance cycle. (See attachment 10)

During the spring, summer and fall of 2017, Tivijones give Shain new job
duties with increased complexity and responsibility including being on the
working groups that developed UNC-TV’s new website and app, and asked

her to be a leader in multiplatform design.

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 13 of 23

34)

35)

36)

37)

ss)

39)

40)

On or around September 6, 2017, Shain applied for an Assistant Director of
Creative Services position at UNC-TV

Shain had her first interview for the job on or about November l, 2017.

The interviewers were TiviJones; JG Polk, Ori-Air Fundraising Producer;
Rebekah Radisch, Assistant Director of Communications;]oy Potts, Director
of Children’s Media & Education Services; and_]eff Smith, Producer/Director.
On or around November 29, 2017, Shain had a second interview lt consisted
of an assignment to come up with a marketing plan for a collaboration

with UNC-TV and Burt’s Bees and to present it to two interviewers The
interviewers were Defendant Scott and Travis Mitchell, the Senior Director
and Chief Content Ofl'icer.

On or around_]anuary 2, 2018, Tivi_]ones told Shain that she didn’t get the
job but that Shain would get a job reclassification to Design Manager and

a raise instead, and that Shain would be supervising two junior designers
(See attachment 11)

When Shain asked Tivi_]ones why Shain didn’t get the Assistant Director of
Creative Services job,Jones read from the notes from the second interview
that said that Shain was very talented, but that she focused too much on an
on-air product first and lacked confidence in her presentation

Shain’s plan consisted of a weekly series and web pages supported with on-air,
online, radio and print promotion and events. The job posting specified
print, digital and broadcast design experience and her plan hit all three areas.
Shain, excited by her plan, was fairly animated in the presentation

The successful candidate, Sean Neal, is more soft-spoken than Shain, and

When they were in meetings together, Shain was the more conlident speaker

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 14 of 23

41)

4a

4-3)
4-4-)

45)
46)

47)

51)

Neal, who was given the Assistant Director of Creative Services job, is
considerably younger than Shain.

Neal, at 24 years old, became an assistant director in her first permanent job
after college at a salary of 360,000/year. She started at UNC-TV as an intern
on_]une l, 2015.

Neal did not appear to meet the experience requirements of the position.
The Assistant Director of Creative Services job posting had specified ten
years’ experience as a designer and five years’ experience managing design
teams. (See attachment 12)

Shain was 55 years old and had 25+ years of relevant job experience

Shain was an ad designer, then Production Manager and Art/Design Director
at the lndependent Weekiy, a weekly newspaper and website, from October
1997 through August 2012, where she managed a team of five designers.
Shain did print bindery work and graphic design at Wordsprint, a printing
company, from May 1991 through August 1997.

Shain is adaptable to new technologies and has years of digital design
experience dating back to 1997.

In addition to Shain’s two portfolio websites, she developed sites for freelance
clients and on the job using multiple platforms and software applications

At the Independent Weekly, Shain designed their website and made
interactive and motion graphics (first using Flash, then switched to HTML
and CSS when F lash became outdated).

In Shain’s five years at UNC-TV, besides print work, she has been on multiple
digital teams and has designed online graphics for ads, websites and social

media, including interactive and motion graphics.

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 15 of 23

52)

53)

543

56)

59)

Shain is working toward a Graduate Certificate in Digital Commtmication at
the UNC School of Media andJournalism.

Since Neal started the job on or about_]anuary 8, 2018, Shain has had to
explain to Neal parts of the Assistant Director of Creative Services job, not
only in print design, such as how to change photos from RGB to CMYK, but
also in the digital realm, such as how to change the HTML code on an online
video embed to make the width responsive compatible with mobile devices.
Shain also provided guidance on the management aspects of the job, such

as pointing out that it wasn’t fair to exclude the designer of the new Public
Media North Carolina logo, Heather Dollar, at the meetings to plan for the
logo launch.

rl`ivi_]ones, who had been Shain’s supervisor up until Neal’s promotion and
who had submitted the reclassification request for Shain, left UNG-TV on or
around February l0, 2018.

Before rl`ivi_]ones left, Sliain expressed to lones that Sliain was worried

that her job reclassification Would fall through withoutjones’ support since
Defendant Scott had refused to support the 2016 promotion

TiviJones reassured Shain that this time Defendant Scott was in favor of the
job reclass.

On or around February 24, Mari Forbes, the UNC System Ofiice HR
consultant who Was instrumental getting Shain’s 2016 appraisal reversed, got
back in touch with Shain.

ln a follow up email the next week, Shain expressed to Forbes that she
thought that the reason she didn’t get the promotion was because of age

discrimination Discussions continued through the spring

_10_

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 16 of 23

60)

si)

6a

63)

64)

65)

ssi

67)

On or around Apn`l 10, 2018, Forbes informed Shain that the Classification
and Compensation team were still trying to determine the full degree of
complexity of Shain’s job and that a “desk audit” would be necessary and two
meetings were held to determine if the job deserved a reclass.

On or around May 25, 2018, Ne_al gave Shain a “Good” rating for the
2017-2018 performance cycle in her annual review. (See attachment 13)

fn the review, Neal informed Shain that it was no longer the plan for Shain
to supervise anyone and that she should stop doing some of the higher-level
work that had been part of the Performance lmprovement Plans, such as
measuring website and advertising metrics and CenterPiece planning

Shain requested that CharissJones, the UNC System Human Resources
Employee Relations and Equal Opportunity Programs l\/Ianager, launch a
protected class investigation on her behalf on or around_]une 26, 2018._]ones
said that the investigation should take 45-60 days.

On or around_]uly 27, 2018 , UNC-TV HR Manager Schwarz informed
Shain that herjob reclassification was not approved by the UNC System HR
Classification and Compensation team.

On or about September 20, 2018, having not received any correspondence
from CharissJones about the investigation sincejtily 1 l, 2018 despite multiple
emails, Shain emailed bothJones and her supervisor, Chris Chiron, and was
told that Shain was free to contact the EEOC. (See attachment 14)

On or about October 9, 2018, Shain filed a charge of discrimination based
on age with the EEOC.

On or around October 10, 2018, Shain sent the UNC System Oflice Legal

Af'fairs team a request for public records showing:

_11_

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 17 of 23

es)

70)

71)

67.1) Names, ages and salaries of UNC-TV employees onJaritiary l, 2014,
January 1, 2016, _]anuary l, 2018 and October 1, 2018;

67.2) Any documents discussing age demographics of UNC-TV employees

67.3) Names and ages of all applicants for the Assistant Director of Creative
Services;

67.4) Documents to or from Gail Zimmermann (UNC-TV’s director in
2016), Defendant Scott, Tivi_]ones, Brian Sicl<ora (UNC-TV’s director
in 2018), and HR’s Schwarz with various age-related keywords;

67.5) Shain’s personnel file; and

67.6) Materials collected to date in the UNC System Oflice’s protected class
investigation

(See attachment 15)

On or about October 26, 2018, Carolyn Pratt from UNC Legal Affairs sent

the names, ages and salaries of UNC-TV employees in 2016 and 2018 (2014

was unavailable).

On or about October 31, 2018, Shain using the spreadsheets provided to

calculate the demographics, confirmed that there was a sharp rise in the

percentage of employees under 40 between 2016 and 2018_from 11% to
23%_and the average age went from 54 to 49. Shain sent her results to

Chiron and Chariss_]ones. (See attachment 16 and 17)

Chiron replied that Cliaiiss]ones is no longer with the UNC System Office and

that he would be completing the investigation The investigation is still ongoing

On or about November 1 , 2018, Schwarz asked Shain to edit the keyword list

because UNC-Tv’s Information Technology Department was having trouble

processing the whole list without a computer crash.

_12_

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 18 of 23

72)

73)

74-)

75)

76)
77)

73)

On or about November 4, 2018, Shain agreed to edit her keyword request to
focus on just Defendant Scott.

On or about December 19, 2019, Schwarz gave Shain a thumb drive
containing l57 message Hles in response to the email keyword search.
Schwarz also delivered to Shain documents containing Shain’s personnel file.
Among the message files was an email exchange onJune 1, 2016 in which
Schwarz, Zimmermann and Defendant Scott discussed their response to
Shain’s request to appeal her 2015-2016 performance review. ln the email,
Zimmermann switched to talking about Shain’s appraisal to talking about
c‘they” and “thern” indicating that Shain was being treated as part of a group.
The email also indicated that Schwarz was getting guidance in her reply

and Was intentionally responding to Shain by phone instead of email. (See
attachment 181

On or around_]anuary 17 , 2019, Shain sent a second public records request
to UNC’s Legal Affairs Team, asking for age-related keywords in documents
sent to or from Zimmermann and Schwarz that had been taken out of the
October 10, 2018 request and some additional keywords. Shain is still Waiting
for those results plus other items still outstanding from her October request.
Shain is increasingly marginalized and her job duties have been diminished
Shain helped write and administer the 2015 Request for Proposals (RFP) for
the CenterPiece print contract. She was not included in the development of
the 2018 RFP (though, she was included in the committee to evaluate the
responses).

Shain had been on the committee that was working on UNC-TV’s new

branding but is not included now.

_13_

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 19 of 23

79)

so)

si)

sa

Shain had been responsible for multiple UNC-TV webpages, including
developing the blog section, all of the channel pages, the CenterPiece page,
and several pages in the About section, but now is only responsible for the
monthly update of the CenterPiece webpage and is relegated mostly to print
design and production, an older technology.

Shain is now doing less complex work and gaining less experience in
advanced technology than the younger designers on staff.

Defendants UNC-TV and Scott are denying Shain on-the-job experience in
digital and multimedia technologies that are now an expectation in Shain’s
profession, subjecting Shain to unequal terms and conditions of employment
and limiting Shain’s employment opportunities and status

Shain does not believe that the changes in her job are due to retaliation
Other UNC-TV employees of her age are being and have been similarly

treated without having made such claims

_]4_

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 20 of 23

REQUEST FOR RELIEF

Violation of the Age Discrimination in Employment Act of 1967, as codified,

29 U.S.C. §§ 621 to 634

1) The foregoing allegations are incorporated herein as if fully set forth.

2) Plaintiff is a person of a protected class within the meaning of the Age
Discrimination in Employment Act of 1967, as codihed, 29 U.S.C. §§ 621 to
634 in that she is a person 40 years of age or older.

3) l’laintifi` is employed by Defendants.

4) While employed by Defendants, Plaintiff suffered one or more discriminatory
practices within the meaning of '1` he Age Discrimination in Employment Act,
as described herein.

5) All of the acts and conduct of which Plaintiff companies occurred in Durham
County, North Carolina.

6) Defendant’s discriminatory actions described herein were due to Plaintifl’s
age (approximately 55) and Defendants treated younger employees more
favorably than Plaintiff.

71 Plaintifl` seeks compensatory damages as Well as declaratory and injunctive
relief, including orders to promote or compensate Plaintiff.

8) On or about October 9, 2018, Plaintiff filed a charge of discrimination based
on age with the Equal Employment Opportunity Comrnission (EEOC). (See
attachment 19)

9) On or about October 24, 2018, EEOC issued a ccright to sue” letter to Shain,
which was received by her on or around October 27, 2018. r1`his action is
being filed Within 90 days of Shain receiving the EEOC “right to sue” letter.

(See attachment 20)

_15-

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 21 of 23

LIQUIDATED DAMAGES

l) Defendant UNC-TV is liable for liquidated damages as their conduct toward
the Plaintiff Was an especially malicious or reckless act of discrimination

21 Oflicers, directors, and/ or managers of UNC-TV participated in and/
or condoned the conduct constituting the aggravating factor giving rise to
liquidated damages

PRAY'ER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

1)

Grant Plaintiff a trial by jury on all issues so triable.

Declare that Defendants discriminated against Plaintifl` because of her age.
Declare the acts and practices complained of herein to be in violation of the
Age Discrimination in Employment Act of 1967.

Award Plaintiff damages for her loss of income resulting from the
discrimination that she has suffered. T his should include not only loss of
wages, but also loss of fringe benefits such as retirement contributions
Damages should be in an amount in excess of 310,000.00.

Direct that Defendants promote Plaintifi` to a position equivalent to the
Assistant Director of Creative Services, with full seniority and other benefits
as if she had been promoted_in_]anuary 2018 or an equivalent monetary
settlement.

Grant permanent injunctive relief prohibiting Defendants from engaging in
further acts of discrimination and/ or retaliation against Plaintiff and other

UNC-TV staff.

_16-

Case 1:19-cv-00101-CCE-.]LW Document 1 Filed 01/22/19 Paoe 22 of 23

7) Grant Plaintifl`pre-judgment and post-judgment interest on all damages to
the maximum extent allowed by law.

8) Award Plaintilf her costs in bringing and prosecuting this action, including
her reasonable attorneys’ fees.

9) Grant such other and further relief as the Court deems just and proper.
Res[)evy"i¢ll 1 submitted on this the 22nd day ¢y”janua[y, 2019.

l `_,L_ `

MARIA BILINSKI SHAIN
3539 Hope Valley' Road
Durham, NC 27707
919~724-8574-

bilinski.shain@gmail.com

_17_

Case 1:19-cv-OOlOl-CCE-.]LW Document 1 Filed 01/22/19 Paoe 23 of 23

